       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ANDREA L. BRIGGS,                      :

                 Plaintiff             :    CIVIL ACTION NO. 3:16-902

       v.                              :         (JUDGE MANNION)

MACY’S INC., et al.,                   :

                Defendants             :


                                   ORDER

      Presently before the court is the Report and Recommendation

(“Report”) of Magistrate Judge Martin C. Carlson. (Doc. 88). In it, Judge

Carlson, recommends the court deny the defendants Macy’s Inc, Macy’s

Retail Holdings, Inc., and Jay Reese’s motion for summary judgment, (Doc.

53), as well as the plaintiff Andrea L. Briggs’s motion for summary judgment

as to the defendants’ counterclaims, (Doc. 75). The defendants have filed

objections to the Report. (Doc. 90).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir.2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge
       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 2 of 8




and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P.72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d

Cir.1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

      In his Report, Judge Carlson observes that virtually every material fact

regarding Briggs’s claims and the defendants’ counterclaims are in dispute.

With respect to Briggs’s claims, the Report notes that, although the

defendants interpret them differently, when viewed in context and in the light

most favorable to Briggs, Briggs’s allegations are sufficient to demonstrate

that she suffered discrimination because of her gender and was subject to a

hostile work environment. Namely, she has provided evidence that her male


                                       -2-
       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 3 of 8




supervisor, Jay Reese, repeatedly displayed inappropriate behavior toward

her, including inappropriate comments and advances, staring, touching, and

requests and that such behavior was frequent and because of her gender.

Additionally, the Report concludes that Briggs proffered sufficient evidence

for her retaliation claim because she engaged in a protected activity of

reporting the inappropriate behavior by Reese, was terminated, and there

was a causal connection between the two, given that the initial decision to

reprimand her was changed to termination after Reese became involved in

the decision. Additionally, although the defendants have shown a legitimate,

non-discriminatory reason for the termination, the Report observes that

Briggs has produced evidence that it was pretextual given the disciplinary

action against her was more severe than for employees who engaged in the

same activity.

     Similarly, with respect to the defendants’ counterclaims against Briggs,

Judge Carlson recommends the court allow them to proceed. The Report

notes that the claims are not barred by the statute of limitations since

Fed.R.Civ.P.15(c)(1)(B) allows for relation back of claims arising out of the

occurrence in the original pleading and, to the extent Rule 15 conflicts with

Pennsylvania’s Rules of Civil Procedure, the Federal Rules control. See

Lyons v. Emerick, 187 Fed.App’x 219, 221 (3d Cir. 2006). Further, the Report


                                    -3-
       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 4 of 8




notes that the defendants offered evidence that Briggs and four others were

terminated for their role in a scheme in which they issued and received

Macy’s Money for unauthorized reasons.

      In their objections, the defendants initially argue that the material facts

are not in dispute because much of the defendants’ asserted facts relate to

Macy’s policies and practices, which required explanation, and although

Briggs’s 147-page response disputes many of the facts, her citations to the

record do not demonstrate genuine disputes of fact or address the facts that

the defendants assert. This is because, the defendants argue, Briggs relies

“in large part on the testimony of witnesses with no foundation . . ., relies on

inadmissible evidence, or simply argues her case without regard to whether

she had evidence to dispute the fact at issue.” (Doc. 90, at 4). While the court

agrees that Briggs’s responses to the defendants’ statement of facts are, at

times, extraneous, she nevertheless does cite to statements by individuals

in their depositions that stand in opposition to the facts as asserted by the

defendants. While the defendants may disagree with the sentiments

expressed by those individuals, whether those statements are “speculative,”

or made “without knowledge of the facts on which they were opining” is

indeed a question of credibility reserved solely for the jury. (Doc. 90, at 5).




                                      -4-
       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 5 of 8




     The defendants also object to the Report’s conclusion as to Briggs’s

gender-based discrimination claim, arguing that Briggs cannot establish a

prima facie case since the two men who received better treatment were not

similarly-situated: one, Steve Shaw, was an hourly asset protection detective

not otherwise involved in the Macy’s Money scheme and, as to the other, Jay

Reese, there is no evidence he received the Macy’s Money printed for him.

      The court will overrule this objection since it once again hinges on

disputed issues of fact. Briggs asserts that Reese, who was also senior

management, improperly received (as well as distributed) Macy’s Money

contrary to store policy: “Macy’s own internal documents regarding the

distribution and receipt of Macy’s Money in 2014 reveal that Mr. Gorski gave

Macy’s Money to Mr. Reese despite Macy’s prohibition of Vice-

President/Store Managers receiving Macy’s Money.” (Doc. 62, at 35).

Additionally, as Briggs observes, if the mere fact that a Macy’s report states

an individual received Macy’s Money does not necessarily mean that the

individual did, in fact, receive the Macy’s Money, as defendants contend,

then the same logic applies to the reports of Briggs’s receipt of Macy’s

Money.

      The defendants also object to the Report’s conclusion that Briggs’s

retaliation claim should survive since, they argue, Briggs cannot show her


                                    -5-
       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 6 of 8




termination was a pretext for gender discrimination. The defendants cite the

fact that the termination was based on the investigation of Tim Huff, who did

not have an office in the Wyoming Mall, did not know those involved, and

was not friends with, or adverse to, anyone involved. Further, the defendants

note that a woman, Linda Stiller, made the final termination decision.

Although they acknowledge that Reese had some involvement in the

investigation and may have gotten the “ball rolling,” they assert that the

determination to terminate Briggs “was made by Stiller alone,” and that she

did not rely on what Reese and Ludwig said. (Doc. 90, at 9, 1).

      That is only true, however, if the factfinder were to find Stiller’s

statement in her declaration to be credible. For her part, Briggs points to

evidence in direct opposition to the defendants’ contention—namely, the

interview notes of Nora Marcy. (Doc. 60, at 2, Ex. “C,” at 208 and Exhibit 18,

at ¶5(a)). (“What pushed this situation over that line to termination? The

decision changed after a conversation with Jay and Melissa Ludwig, the

DVP.”). Significantly, Stiller herself also expressed similar sentiments in her

interview: “What was your involvement in the investigation? Linda was the

decision maker. . . . Initially Linda recommended that they be disciplined but

not terminated. When the VPSM [Jay Reese] was told, he called Linda and

expressed his concern with that decision. Linda described him as upset. . . .


                                     -6-
       Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 7 of 8




Linda partnered with JoAnn Nelson in legal on the decision and JoAnn

recommended termination . . . .” (Doc. 60, at 2, Ex. “C,” Exhibit 13, at ¶2).

      Finally, the defendants argue that Reese’s actions in starting the

Macy’s Money investigation could not have been in retaliation for Briggs’s

reporting him for sexual harassment since there is no evidence Reese was

made aware that Briggs made such reports. There is evidence to the

contrary, however, since Ms. Cooney, to whom Briggs made such a report,

approached Reese regarding complaints made by Briggs about Reese and,

additionally, Cooney passed those concerns onto Nora Marcy in human

resources. (Doc. 60, Ex. “F,” at 33). Furthermore, Briggs herself indicated

she personally told Reese that she avoided him in the store and that she told

numerous people about the harassment she was experiencing from Reese.

      Thus, there is indeed a genuine dispute of material fact as to whether

Reese caused Briggs’s termination and whether her termination was in

retaliation for her complaints regarding Reese instead of for violating the

Macy’s Money policy. Put simply, there is evidence for both sides’ positions

which precludes a legal determination of whether the defendants violated the

law. Accordingly, the court will overrule the defendants’ objections.

      The court has conducted a thorough review of all pertinent filings and

finds the Report of Judge Carlson to be well-reasoned and well-supported.


                                     -7-
             Case 3:16-cv-00902-MEM Document 93 Filed 03/31/21 Page 8 of 8




As such, the court will adopt the report in its entirety as the decision of the

court.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

              (1) Judge Carlson’s Report, (Doc. 88), is ADOPTED IN ITS

                 ENTIRETY;

              (2) The defendants’ objections to the Report, (Doc. 89), are

                 OVERRULED;

              (3) The defendants’ motion to for summary judgment, (Doc.

                 53), is DENIED;

              (4) Briggs’s motion for summary judgment, (Doc. 75), is

                 DENIED;

              (5) Brigg’s motion for an extension of time to file a brief in

                 opposition to the defendants’ objections, (Doc. 92), is

                 DISMISSED as moot; and

              (6) By separate order, the court will set a date for trial.



                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
DATE: March 31, 2021
16-0902-07




                                           -8-
